Name: Commission Regulation (EEC) No 251/91 of 31 January 1991 adding a temporary provision to the detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 27/64 Official Journal of the European Communities 1 . 2. 91 COMMISSION REGULATION (EEC) No 251/91 of 31 January 1991 adding a temporary provision to the detailed rules for the application of the subsidy system for oil seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (5) thereof, Whereas Article 11 ( 1 ) of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 3603/90 (4), states that advance-fixing part of the certifi ­ cate referred to in Article 4 of Council Regulation (EEC) No 1 594/83 (*), as amended by Regulation (EEC) No 1321 /90 (6), shall be valid for five months from the month following that in which the application was lodged ; whereas in view of the uncertainty prevalent at the present time the validity of licences applied for from February 1991 onwards should be restricted to 30 June 1991 ; Article 1 The advance-fixing part of the certificate referred to in Article 4 of Regulation (EEC) No 1594/83 for rapeseed requested in February 1991 , shall, Article 11 ( 1 ) of Regu ­ lation (EEC) No 2681 /83 notwithstanding, be valid until 30 June 1991 only. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 20 . 9 . 1966, p . 3025/66. 0 OJ No L 353, 17 . 12. 1990, p . 23 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (4) OJ No L 350, 14 . 12. 1990, p . 57. 0 OJ No L 163, 22 . 6 . 1983, p. 44. 6 OJ No L 132, 23 . 5 . 1990, p. 15 .